Citation Nr: 0820200	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of multiple joints.  

2.  Entitlement to service connection for cold injury 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

The issue of entitlement to service connection for cold 
injury residuals is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

With resolution of doubt in the veteran's favor, the medical 
evidence indicates that the veteran's multiple joint 
osteoarthritis is related to his military service.


CONCLUSION OF LAW

Degenerative arthritis of multiple joints was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for degenerative arthritis 
of multiple joints.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Analysis

Regarding the first Hickson element, current disability, the 
Board acknowledges that x-rays taken in April 2001 revealed 
degenerative arthritic changes in the hips and lower lumbar 
spine.  In addition, a February 2004 statement from Dr. Z.Z. 
indicated that the veteran carried a diagnosis of 
polyarthritis while a May 2006 statement from Dr. D.S. 
reported that he had "degenerative arthritis of his hands 
and legs."  Accordingly, the Board finds that Hickson 
element (1) has been satisfied.  

In this case, the veteran contends that his arthritis is the 
result of exposure to cold and damp weather while serving in 
World War II.  In particular, the veteran reports that he was 
exposed to extreme cold for prolonged periods of time as he 
had to sleep outside on multiple nights and that he was 
exposed to cold ocean water in the "D-Day" invasion.  In 
addition, the veteran has offered a general argument that his 
arthritis is the result of having to perform repetitive 
strenuous activities.  

With respect to Hickson element (3), medical nexus, the Board 
notes that there is a conflict in the medical evidence as to 
whether the veteran's multiple joint arthritis is a result of 
his military service.  After reviewing the claims file, an 
April 2005 VA examiner opined that the veteran's 
osteoarthritis was not related to his military service.  
However, several private physicians have maintained that the 
veteran's condition is indeed the result of his military 
service.  In September 2002 and January 2004 statements, Dr. 
D.S. indicated that it was "highly probable" and "very 
likely" that the veteran's arthritis was due to his 
experiences in World War II, specifically lifting and 
sleeping outside.  In February 2004, Dr. Z.Z. provided a 
statement wherein he opined that "[i]t is more than 
probably" that the veteran's polyarthritis is directly 
related or caused by (1) repetitive activities, strains and 
sprains of muscles and joints he constantly experienced in 
service and (2) exposure to cold and damp weather while 
sleeping outside.  In March 2004, Dr. K.B. agreed that it was 
"likely" that the veteran's osteoarthritis was caused by 
this prolonged exposure to cold as well as possibly to 
repetitive strain activities.  In May 2006, after reviewing 
the veteran's military records, Dr. D.S. reiterated his 
earlier opinion that the veteran's arthritis was related to 
service.  A June 2006 statement from Dr. J.C. also maintained 
that the veteran's osteoarthritis was "most likely" due to 
prolonged cold exposure.  

In such a circumstance, the Board determines that these 
opposing conclusions roughly balance each other out, 
rendering such evidence in relative equipoise.  That is, the 
Board is unable to determine a basis to favor one opinion 
over another.  While none of the private physicians reviewed 
the claims file in formulating their opinions, thereby 
failing to address the medical evidence showing that the 
veteran was in two car accidents after service (in the "mid 
1970s" and in 1992), the Board notes that even though the VA 
examiner did review the claims file he also did not mention 
the prior car accidents in his report.  Therefore, the Board 
is unable to conclude that the VA examiner's opinion is any 
more probative simply because he reviewed the claims file.  
That is, all of the opinions are flawed in that none of them 
addressed the significance of the veteran's prior car 
accidents in the development of his arthritis.  Accordingly, 
the veteran receives the benefit of the doubt, and the Board 
will find that Hickson element (3) has been met.

In light of the foregoing, the Board finds that service 
connection is warranted for multiple joint arthritis.  While 
the veteran's service treatment records show no findings of 
cold or physical injury in service, his DD 214 does show that 
his military occupational specialty (MOS) was radio 
intelligence and that he did participate in battle campaigns 
in Normandy, Northern France, Ardennes, Rhineland, and 
Central Europe.  His testimony concerning his experiences in 
service is consistent with his military record.  38 C.F.R. § 
3.303(a).  Despite the absence of medical findings during 
service, the Board resolves reasonable doubt in favor of the 
veteran with regard to his experiences during service that 
led to the post-service arthritis.  38 C.F.R. § 3.303(d).  
Hickson element (2) is met.  

Since all three Hickson elements are satisfied, service 
connection is granted for multiple joint arthritis on a 
direct basis.  


ORDER

Entitlement to service connection for degenerative arthritis 
of multiple joints.   


REMAND

Entitlement to service connection for cold injury residuals.  

The veteran contends that he has a myriad of medical problems 
as a result of a "cold injury" sustained in service, 
including peripheral neuropathy and numbness of the legs, 
feet, toes and hands.  While the medical evidence reflects 
that the veteran has a longstanding history of neuropathy, 
the evidence is unclear as to the etiology of the condition.  
The Board notes that there is some suggestion that the 
veteran has Charcot-Marie-Tooth (CMT) disease, an inherited 
neurological disorder; however, genetic testing for this 
disease has been negative.  Despite this, statements from 
physicians (Drs. K.B. and J.C.) with Abington Neurological 
Associates indicate that the veteran is being treated for CMT 
disease.  A determination as to whether the veteran indeed 
has CMT disease will aid in the adjudication of his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  After securing an authorization 
from the veteran, request copies of his 
medical records from Abington 
Neurological Associates and associate 
them with the other evidence in the 
claims file.

3.  Schedule the veteran for a VA 
neurological examination to determine 
the nature and etiology of any cold 
injury residuals.  His claims folder 
should be available to and reviewed in 
conjunction with the examination.  All 
necessary electrodiagnostic tests and 
studies (i.e., nerve conduction 
studies, electromyography, and nerve 
biopsy) should be performed.  Based on 
a review of the records contained in 
the claims and the examination results, 
the examiner is asked to address the 
following questions:

(a) Does the veteran have CMT disease?  
If the answer is "yes," please provide 
all current symptomatology.  

(b) If the examiner finds that the 
veteran does not have CMT disease, what 
is the likelihood (more likely than 
not, at least as likely as not, or less 
likely than not) that any currently 
identified neurological findings are 
related to service (i.e., cold weather 
exposure) as opposed to any post-
service incident (i.e., car accidents 
in the mid 1970s and in 1992)?  

4.  Then readjudicate the claim for 
service connection for cold injury 
residuals in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


